Title: To Thomas Jefferson from William Preston, 8 August 1780
From: Preston, William
To: Jefferson, Thomas



Sir
Montgomery Augt. 8th. 1780

A most horrid Conspiracy amongst the Tories in this Country being providentialy discovered about ten Days ago obliged me Not only to raise the militia of the County but to ca[ll] for so large a Number from the Counties of Washington and Botetourt that there are upwards of four hundred men now on Duty exclusive of a Party which I hear Col. Lynch marched from Bedford towards the Mines yesterday. Colo. Hugh Crocket had Sent two young men amongst the Tories as tory Officers, with whom they agreed to Embody to a very great Number near the Lead Mines the 25th. Instant, and after securing that Place to over run the Country with the Assistance of the british Troops, who they were made to believe would meet them, and to relieve the Convention Prisoners. These they were to Arm and then subdue the whole State. A List of a Number of Officers was given to our Spies. This Deception gave our Militia an Opportunity of fixing on many of them who have been taken and I believe there are near sixty now in confinement. A number of Magistrates were called together from this Countyand Botetourt to examine Witnesses and enquire fully into the Conduct of those deluded Wretches In which we have been Engaged three Days; and I am convinced the Enquiry will continue at least a fortnight, as there are Prisoners brought in every hour and new Discoveries making. One has been enlarged on giving Security in £100,000 to appear when called for, some have been whipped and others, against whom little can be made appear, have enlisted to serve in the Continental Army. There is yet another Class who comes fully within the Treason Law, that we cannot Punish otherwise than by sending to the best Prisons in the Neighbouring Counties, untill they can be legally tried according to an Act of the last Session of Assembly, to which however we are Strangers, as we have not been able to procure a Copy of the Act and have only heard of it.
Some of the Capital offenders have dissappeared whose personal Property has been removed by the Soldiers and which they insist on being sold and divided as Plunder to which the Officers have submitted, otherwise it would be almost impossible to get men on these pressing Occasions. I would beg your Excellency’s Opinion on this head; as also what steps you Judge necessary to be taken by the Officers and Magistrates with the Prisoners, other than what I have mentioned.
I am your Excellency’s most obedt. Servt.
